Citation Nr: 0609622	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected low back disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In December 2004, the Board remanded the veteran's case for 
additional development of the record.  



FINDING OF FACT

The service-connected low back disability is shown to be 
manifested by painful limited motion, a kyphosis and lordosis 
deformity and disc space narrowing at L4-5 and to be 
productive of a disability picture that more nearly 
approximates that of severe overall impairment; neither 
pronounced intervertebral disc syndrome nor a separately 
ratable neurological deficit in the lower extremities is 
demonstrated; ankylosis of the thoracolumber spine is not 
shown.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating, but not higher, for the service-connected low back 
disability have been met.  38 U.S.C.A. § 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5292, 5295 (2002); 4.71a including Diagnostic Code 5237 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letter dated in 
September 2002 and January 2005.  The notice included the 
type of evidence needed to substantiate the claim for an 
increased evaluation, namely, evidence that his disability 
had become worse.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In the Supplemental Statement of the Case, dated in September 
2005, the RO cited 38 C.F.R. § 3.159 with the provision that 
the veteran provide any evidence in his possession that 
pertained to the claim.  

In this case, the veteran has been accorded VA examinations 
in December 1996 and April 2005 for the purpose of evaluating 
the service-connected disability.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of 
VCAA have been met.  


Low back disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.   
 
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes that the veteran was provided notice of 
the change in the regulations in the September 2005 
Supplemental Statement of the Case.  

In this case, the veteran's low back disability was evaluated 
by the RO as 20 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5295.  However, the Board will consider 
other applicable criteria for rating disabilities of the 
spine.  

Under the old criteria for evaluating disabilities of the 
spine, DC 5295 provided for the evaluation of lumbosacral 
strain.  A 10 percent rating was warranted for characteristic 
pain on motion.  

A 20 percent evaluation was warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent rating, the highest rating available, was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, DC 5295.  

Under the former DC 5292, ratings were assigned based on 
limitation of motion of the lumbar spine.  

Under DC 5292, a 10 percent evaluation was warranted for 
slight limitation of motion, a 20 percent evaluation was 
warranted for moderate limitation of motion, and a 40 percent 
evaluation was warranted for severe limitation of motion.  40 
percent was the maximum rating available under DC 5292.  

Effective on September 26, 2003, DC 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5237.  Under that DC, 
lumbosacral strain is to be evaluated under the new General 
Rating Formula for Diseases and Injuries of the Spine.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 requires forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  


Analysis

On VA examination in December 1996, the veteran reported an 
in-service injuries to the low back.  He reported complaints 
of pain with locking.  

On examination, the examiner reported having definite spinal 
spasm along the lower spine and tenderness at L4-5 and the 
right ischial gluteal area.  

The examiner noted slightly attenuated lumbar lordosis (an 
increased curvature of the normally curved lumbar spine) with 
normal gait and heel-toe walking.  Straight leg raising was 
negative, bilaterally.  

A neurological examination revealed normal reflexes with no 
sensory changes or muscle atrophy.  The range of motion in 
all major joints was normal.  The veteran had 80 degrees of 
flexion, 20 degrees of extension with paraspinal spasm, 35 
degrees of lateral flexion, and 30 degrees of rotation.  

The roentgenograms revealed spondylolisthesis at L4-5 with 
narrowing of the interspace between the vertebrae.  The 
examiner's diagnosis was that of lower back pain associated 
with spondylolisthesis at L4-5.  

The VA medical records dated in 1997 reflect the veteran's 
complaints of low back pain with radiation into the lower 
extremities.  

The Board has reviewed the veteran's medical records from the 
correctional facility where the veteran resided from 1999 to 
2002.  In August 1999, the veteran was noted to have 
complaints of back pain with a radiation into the left leg.  
The examiner's assessment was that of sciatica and 
spondylolisthesis.  

In March 2000, the veteran was given a back brace for his low 
back pain.  In April 2001, the veteran was noted to be 
ambulating with a cane.  

The examiner's assessment was that of chronic left hip and 
leg pain with questionable degenerative joint disease and 
back spondylolisthesis.  A June 2001 x-ray study of the 
lumbar spine showed grade I spondylolisthesis at L4-5.  

However, the Board finds that the veteran's low back 
disability warrants a rating of 40 percent under the old DC 
5295.  In this case, the Board relies on the December 1996 VA 
examination report in which the veteran was shown to have 
loss of lateral motion with objective evidence of narrowing 
of joint space at L4-5.  

As such, the Board concludes that for the period before 
September 26, 2003, no more than a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Other potentially applicable Diagnostic Codes in effect until 
September 26, 2003 would not warrant an evaluation in excess 
of 20 percent.  

In this case, the veteran's low back disability was not 
manifested by any residuals of vertebral fracture, complete 
bony fixation of the spine, or lumbar spine ankylosis.  See 
38 C.F.R. § 4.71a, DC's 5285, 5286, 5289.  

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome of the 
lumbar spine.  The Board notes that the rating criteria for 
evaluating intervertebral disc syndrome were recently amended 
as of September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

However, the veteran is not shown to have pronounced 
intervertebral disc disease syndrome as part of the service-
connected disability picture so that a rating higher than 40 
percent can be assigned under these criteria.  

Having reviewed the complete record, the Board finds that the 
evidence is against granting an evaluation in excess of 40 
percent for the service-connected low back disability under 
the new Diagnostic Code 5237 for lumbosacral strain.  

The Board notes that the veteran has now been awarded an 
increased rating of 40 percent, which is the maximum 
available evaluation under the former DC 5295.  

Thus, the Board will evaluate the veteran's low back 
disability under the new Diagnostic Code 5237, under the 
General Rating Formula for Diseases and Injuries of the 
Spine, effective beginning on September 26, 2003.  

In a March 2004 VA orthopedic consultation report, the 
veteran reported having left lower extremity numbness and low 
back pain.  The examiner's diagnosis was that of chronic low 
back pain.  

In an April 2004 VA magnetic resonance imaging (MRI) study of 
the lumbar spine, the veteran was shown to have grade I 
spondylolisthesis of L4-5 with bilateral spondylolysis at L4.  
Disc bulging at L4-5 was noted with hypertrophy of the faces 
and severe bilateral neural canal stenosis.  Disc bulging was 
also noted at L5-S1.  

In an April 2004 VA x-ray study of the lumbar spine, the 
examiner noted grade I spondylolisthesis of L4-5 with 
probably spondylolysis at L4.  Degenerative narrowing of the 
L4-5 disk space was observed with facet joint arthritis in 
the lower lumbar segments.  

In a May 2004 VA physical medicine and rehabilitation note, 
the veteran reported having left lower extremity numbness 
with prolonged standing and walking.  His complaint of 
intermittent back pain with radiation into the left lower 
extremity was reported to increase with movement.  

The examiner noted the veteran's 5-year use of a cane and 
back brace.  On examination, the veteran was noted to have 
limited back motion especially at extension and rotation.  

His left lower extremity range of motion was limited 
secondary to pain.  Significantly, his sensation was reported 
to be grossly intact in all nerve distributions.  

In a June 2004 VA neurology attending note, the veteran had 
reported having continuous back pain with shooting pain down 
his left leg.  An MRI findings were noted to reveal grade I 
spondylitic disc stasis of L4-5 with severe bilateral neural 
canal narrowing at these levels, as well as, bulging at L5-
S1.  The examiner's diagnosis was that of lumbar 
spondyloythesis with neuralgic pain.  

The VA medical records dated in July 2004 reflect emergency 
room treatment for acute onset of back pain.  The X-ray 
studies of the lumbar spine revealed degenerative disk 
disease at the L4-5 level.  

No motor or sensory deficits were noted on neurological 
examination of the lower extremities.  The examiner reported 
diminished reflexes at the patella, bilaterally, as well as, 
tenderness over the L4 vertebrae.  

In an August 2004 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
reported complaints of low back pain with radicular pain into 
the left leg.  

The veteran described his inability to sit for more than 15 
minutes before needing to move and pain with ambulation or 
weight bearing.  The veteran reported no bowel or bladder 
incontinence and noted an ability to walk without assistance 
for a 1-block distance.  

The veteran reported using a cane and having an inability to 
work due to his service-connected back disability.  The 
examiner noted the presence of antalgic gait and a diagnosis 
of L4-5 spondylolysis and spondylolisthesis.  

On VA examination in April 2005, the veteran complained of 
having progressive pain in the back with numbness of his left 
lower extremity.  The veteran reported a couple of episodes 
of incapacitating pain with flareups that lasted from hours 
to days in duration.  He denied having any fever or 
incontinence of bladder or bowels.  The veteran reported 
occasional unsteady gait but denied any falling.  

On examination, the veteran was noted to ambulate using a 
thoracolumbar spine orthosis.  He was able to walk a distance 
of 40 feet, sit, stand and transfer.  

The VA examiner noted a kyphotic posture with a 15-degree 
thoracolumbar kyphosis (abnormal rearward curvature of the 
thoracic spine resulting in protuberance of the upper back) 
with increased lumbar lordosis (an increased curvature of the 
normally curved lumbar spine).  

No gross muscular spasm or atrophy was noted over the 
thoracolumbar spine.  Tenderness was observed over the L3-5 
spinous processes to percussion.  

The range of motion testing of the thoracolumbar spine 
revealed 60 degrees of flexion with pain at 50 degrees.  The 
veteran was noted to lack 15 degrees of extension.  Lateral 
bending was 20 degrees on the left and 15 degrees on the 
right with complaints of discomfort.  The veteran's rotation 
was to 20 degrees, bilaterally.  

The VA examiner noted that repetitive motion caused pain but 
range of motion remained unchanged.  The veteran reported 
fatigability and lack of endurance but the examiner observed 
no incoordination.  

On neurological examination, motor strength was 5/5 with 
breakaway observed due to exacerbation of back pain with 
manual muscle testing of the lower extremities.  Sensation 
and vasculature was intact and symmetrical in the bilateral 
lower extremities.  

Based on these findings, the VA examiner's diagnosis was that 
of chronic low back pain syndrome with grade I 
spondylolisthesis at L4-5 as shown on MRI.  

With respect to an increased evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 5 of General Rating Formula for Disease and Injuries of 
the Spine indicates that unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one of more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Disease and Injuries of the Spine, Note 
(5).  

In this case, there is no medical evidence that demonstrates 
that the veteran's thoracolumbar spine is in a position of 
unfavorable ankylosis.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent under Diagnostic Code 5237.  

In view of the current range of motion findings (flexion from 
15 to 60 degrees without pain, and from 15 to 50 degrees with 
pain), the Board finds that the degree of functional 
impairment caused by the low back pain, as set forth in the 
Deluca case, is contemplated in the current 40 percent 
rating.  

The Board notes that the April 2005 examiner stated that the 
veteran was unemployed and independent in his activities of 
daily living.  He reported an inability to sit, stand, lift 
or do housework that required only minimal labor such as 
cooking, folding clothes, or washing dishes due to fear.  

However, despite the veteran's subjective complaints of pain 
and the VA examiner's observations of painful motion, there 
is no evidence that the veteran's spine is in a fixed 
position, which would warrant a higher rating.  

Additionally, on the last examination, the veteran did not 
exhibit any weakened movement, incoordination or 
fatigability.  As such, the criteria for a higher rating 
under Diagnostic Code 5237 for the service-connected 
lumbosacral strain have not been met.  

The Board has considered whether a separate rating is 
warranted under the provisions of 38 C.F.R. § 4.121a, DC 8520 
(2005) as analogous to impairment of the sciatic nerve.  

Under DC 8520, pertaining to paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  

An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  

In this regard, the Board believes the most probative 
evidence to be the report of the April 2005 VA examination 
because it is the only examination conducted since the new 
rating criteria came into effect in September 2002.  

The April 2005 VA examination demonstrated that the service-
connected low back disability was not manifested by a sensory 
or motor deficit in either lower extremity.  

In short, the Board finds that the credible and probative 
evidence does not support the assignment of a separate rating 
under DC 8520, effective September 23, 2002.  



ORDER

An increased rating of 40 percent, but not higher for the 
service-connected low back disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


